DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 7, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (United States Patent Application Publication US 2017/0090634 A1), hereinafter referenced as Yang, in view of Xu (United States Patent Application Publication US 2017/0220159 A1), hereinafter referenced as Xu.
	Regarding Claim 1, Yang discloses “A manufacturing method of a display panel, comprising following steps: forming a light emitting device layer on an array substrate” [ ]” (Figure 8 (Notice that a spacer layer BM (black matrix) is formed on the above described light emitting device layer, were a plurality of first openings are defined in the spacer layer (i.e. non-shaded regions between shaded BM regions, not labeled but shown as ‘CF’ in  other Figures such as Figure 5) and spacers disposed between adjacent first openings (i.e. BM region between adjacent ‘CF’ or non-shaded regions), “forming a color [ ] layer in the first openings, wherein the color [ ] layer comprises a plurality of color [ portions ]” (Figure 8 (Notice that non-shaded regions corresponding to the ‘CF’ regions of other figures show the formation of a color filter layer in the described first openings, where the color filter layer comprises a plurality of color portions (Paragraph [0079], Lines 5 – 8).), “and each of the first openings corresponds to one of the color [ portions ]” (Figure 8 (Notice that each color portion CF (non-shaded region) corresponds to color portion of the color filter.)), “and forming a second light-shielding layer on the spacers and the color resist layer” (Figure 8, Item BM2 (Notice that second light shielding layer BM2 is formed on  top of the spacers of the BM layer and on top of the color resist layer CF via layer BE which is on top of the layer of CF.)), “and forming a plurality of second openings on the second light-shielding layer” (Figure 8 (Notice the a plurality of second openings are formed in the layer of BM2.)), “wherein an area of the second openings is less than an area of the first openings” (Figure 8 (Notice that a total area of the second openings (i.e. openings in BM2) is less than the total area 
However, Yang fails to explicitly disclose where the spacer layer is formed “by using a first photomask process”, where the color layer is formed of a “resist”, and where the second light shielding layer is formed “by using a second photomask process”.
	In a similar field of endeavor, Xu teaches a touch display panel that utilizes masking and etching operations to form black matrixes and color resists in a color filter layer (Paragraph [0023], Lines 1 – 4).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide formation “by using a first photomask process” and “by using a second photomask process” because one having ordinary skill in the art would want to pattern black matrix layers. Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a color filter layer comprised of color resist(s) because one having ordinary skill in the art would want to pattern a color filter layer.
Regarding Claim 2, Yang and Xu, the combination of hereinafter referenced as YX, disclose/ teach everything claimed as applied above (See Claim 1). In addition, Yang discloses “wherein the step of forming the spacer layer on the light emitting device layer comprises: forming a first insulating layer on the light emitting device layer” (Figure 8 (Notice that an insulating layer 170 (encapsulation layer) is formed on the light emitting device layer to insulate second touch lines TL2.)), “forming a first metal layer on the first insulating layer” (Figure 8 (Notice that a metal layer comprising first and second touch lines TL1/TL2 (Paragraph [0065, Lines 7 – 8 ‘metal material’) is formed on first insulating 
Regarding Claim 3, YX disclose/ teach everything claimed as applied above (See Claim 2). In addition, Yang discloses “wherein the step of forming the first metal layer on the first insulating layer comprises: forming the first metal layer on the first insulating layer; and making the first metal layer form a plurality of bridge wires disposed between the adjacent first openings [ ] (Figure 8 (Notice that a metal layer comprising first and second touch lines TL1/TL2 (Paragraph [0065, Lines 7 – 8 ‘metal material’) is formed on first insulating layer 170, where outer TL1’s provide a plurality of bridge wires disposed between adjacent CF (color filter) openings.)), “wherein the step of forming the second metal layer on the second insulating layer further comprises: forming a plurality of first via holes on the second insulating layer corresponding to the bridge wires, so that a portion of the bridge wires is exposed” (Figure 8 (Notice that a plurality of first via holes CNT4 (fourth contact holes) are formed in the second insulating layer BM to expose a top contact portion of TL1 to the metal oxide layer of BE disposed within the first contact holes.)). In addition, Yang fails to explicitly disclose where the formation of the first metal layer is “by using a third photomask process”. However, Xu teaches a touch display panel 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide formation “by using a third photomask process” because one having ordinary skill in the art would want to pattern detection electrodes. 
Regarding Claim 5, YX disclose/ teach everything claimed as applied above (See Claim 1). In addition, Yang discloses “wherein a width of the bridge wire is less than a width of a corresponding spacer” (Figure 8 (Notice that the outer TL1’s providing a plurality of bridge wires have a width that is less than that of the spacers of BM.)).
Regarding Claim 7, Yang discloses “A display panel” (Figure 8 (Paragraphs [0023] and [0025] (Notice that Figure 8 shows a view of the display panel described in Paragraphs [0023] and [0025].)), “an array substrate” (Figure 8 (Notice the lower substrate 110 provided and array substrate.)), “a light emitting device layer disposed on the array substrate” (Figure 8 (Notice that a light emitting device layer formed of Items 120, 130, 140, 160, and 170 is disposed on array substrate 110 (lower substrate).)), “and a packing layer disposed on the light emitting device layer; wherein the packaging layer comprises a plurality of first openings and spacers disposed between adjacent first openings” (Figure 8 (Notice that a packaging layer BM (black matrix) is formed on the above described light emitting device layer, were a plurality of first openings are defined in the packaging layer (i.e. non-shaded regions between shaded BM regions, not labeled but shown as ‘CF’ in  other Figures such as Figure 5) and spacers disposed between adjacent first openings (i.e. BM region between adjacent ‘CF’ or non-shaded regions), [portion]” ((Figure 8 (Notice that non-shaded regions corresponding to the ‘CF’ regions of other figures show the formation of a color filter layer in the described first openings, where the color filter layer comprises a plurality of color portions (Paragraph [0079], Lines 5 – 8).), “wherein a plurality of metal wires are disposed in the spacers” (Figure 8 (Notice that a plurality of first touch lines TL1, plurality of second touch lines TL2, and plurality of bridge electrodes B8 are disposed in the position of the above described spacers of BM.)), “the plurality of metal wires constitute a plurality of first electrodes arranged along a first direction and a plurality of second electrodes arranged along a second direction” (Figure 8 (Notice that first electrodes provided by TL2’s are provided in a first direction (i.e. a direction from top to bottom in Figure 6) and that second electrodes provide by BE’s are provided in a second direction (i.e. a direction from left to right in Figures 6 and 8.)), “and the first electrodes and the second electrodes are insulated and criss-cross arranged” (Figures 6 and 8 (Notice that first electrodes TL2’s are insulated from second electrodes BE’s via BM and that TL2’s and BE’s criss-cross each other.)). However, Yang fails to explicitly disclose where the color layer is formed of a “resist”.
	In a similar field of endeavor, Xu teaches a touch display panel that utilizes masking and etching operations to form black matrixes and color resists in a color filter layer (Paragraph [0023], Lines 1 – 4).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a color filter layer comprised of color “resist” because one having ordinary skill in the art would want to pattern a color filter layer.
Claim 12, YX disclose/ teach everything claimed as applied above (See Claim 7). In addition, Yang discloses “further comprising bridge wires disposed between the adjacent first openings” (Figure 8 (Notice that a metal layer comprising first and second touch lines TL1/TL2 (Paragraph [0065, Lines 7 – 8 ‘metal material’) is formed on first insulating layer 170, where outer TL1’s provide a plurality of bridge wires disposed between adjacent CF (color filter) openings.)), “wherein a width of the bridge wire is less than a width of a corresponding spacer” (Figure 8 (Notice that the outer TL1’s providing a plurality of bridge wires have a width that is less than that of the spacers of BM.)).
Regarding Claim 13, Yang discloses “A display device, comprising: a display panel” (Figure 8 (Paragraphs [0023] and [0025] (Notice that Figure 8 shows a view of the display panel of the display device described in Paragraphs [0023] and [0025].)), “wherein the display panel comprises an array substrate” (Figure 8 (Notice the lower substrate 110 provided and array substrate.)), “a light emitting device layer disposed on the array substrate” (Figure 8 (Notice that a light emitting device layer formed of Items 120, 130, 140, 160, and 170 is disposed on array substrate 110 (lower substrate).)), “and a packing layer disposed on the light emitting device layer; wherein the packaging layer comprises a plurality of first openings and spacers disposed between adjacent first openings” (Figure 8 (Notice that a packaging layer BM (black matrix) is formed on the above described light emitting device layer, were a plurality of first openings are defined in the packaging layer (i.e. non-shaded regions between shaded BM regions, not labeled but shown as ‘CF’ in  other Figures such as Figure 5) and spacers disposed between adjacent first openings (i.e. BM region between adjacent ‘CF’ or non-shaded regions), “and any one of the first openings is filled with a color [portion]” ((Figure 8 (Notice that non-shaded regions  “wherein a plurality of metal wires are disposed in the spacers” (Figure 8 (Notice that a plurality of first touch lines TL1, plurality of second touch lines TL2, and plurality of bridge electrodes B8 are disposed in the position of the above described spacers of BM.)), “the plurality of metal wires constitute a plurality of first electrodes arranged along a first direction and a plurality of second electrodes arranged along a second direction” (Figure 8 (Notice that first electrodes provided by TL2’s are provided in a first direction (i.e. a direction from top to bottom in Figure 6) and that second electrodes provide by BE’s are provided in a second direction (i.e. a direction from left to right in Figures 6 and 8.)), “and the first electrodes and the second electrodes are insulated and criss-cross arranged” (Figures 6 and 8 (Notice that first electrodes TL2’s are insulated from second electrodes BE’s via BM and that TL2’s and BE’s criss-cross each other.)). However, Yang fails to explicitly disclose where the color layer is formed of a “resist”.
	In a similar field of endeavor, Xu teaches a touch display panel that utilizes masking and etching operations to form black matrixes and color resists in a color filter layer (Paragraph [0023], Lines 1 – 4).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a color filter layer comprised of color “resist” because one having ordinary skill in the art would want to pattern a color filter layer.
Claim 18, YX disclose/ teach everything claimed as applied above (See Claim 13). In addition, Yang discloses “wherein the display panel further comprises bridge wires disposed between the adjacent first openings” (Figure 8 (Notice that a metal layer comprising first and second touch lines TL1/TL2 (Paragraph [0065, Lines 7 – 8 ‘metal material’) is formed on first insulating layer 170, where outer TL1’s provide a plurality of bridge wires disposed between adjacent CF (color filter) openings.)), “wherein a width of the bridge wire is less than a width of a corresponding spacer” (Figure 8 (Notice that the outer TL1’s providing a plurality of bridge wires have a width that is less than that of the spacers of BM.)).

Allowable Subject Matter
Claims 4, 6, 8 – 11, and 14 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the prior are of record, it has been shown to provide the limitations of Claims 1 3 and 1 from which Claims 4 and 6 are respectively dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 4 in combination with those of Claim 3 or provide for the limitations of Claim 6 in combination with those of Claim 1.
Also, it has been shown to provide the limitations of Claim 7 from which Claims 8 - 11 are dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 8 – 11, through each claims respective chain of dependency, in combination with those of Claim 7. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        December 04, 2021